[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 01-1571

                    DONALD MICHAEL LYNCH,

                    Plaintiff, Appellant,

                              v.

                COMMONWEALTH OF MASSACHUSETTS,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Michael A. Ponsor, U.S. District Judge]


                            Before

                    Torruella, Circuit Judge,
                 Stahl, Senior Circuit Judge,
                   and Lynch, Circuit Judge.




    Donald Michael Lynch on brief pro se.




                       December 5, 2001
            Per Curiam.    Having thoroughly reviewed the record

and appellant's brief on appeal, we affirm the dismissal of

the appellant's complaint substantially for the reasons

stated by the district court.          We add that, in view of the

dismissal    of   appellant's    previous   civil   action,   (i.e.,

Donald Michael Lynch v. Commonwealth of Massachusetts, No.

00-cv-11675),      appellant's    renewed    claims   against    the

Commonwealth are barred by res judicata.              The many new

allegations that appellant makes on appeal are not properly

before us. See United States v. Barnett, 989 F.2d 546, 554

(1st Cir. 1993).

            Affirmed.     See Local Rule 27(c).




                                 -2-